AFFIRM; and Opinion Filed July 10, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00183-CR

                            TRAVIS LEE ANDERSON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F12-53080-J

                             MEMORANDUM OPINION
                           Before Justices Lang, Brown, and Whitehill
                                   Opinion by Justice Brown
       Appellant Travis Lee Anderson pleaded guilty to unlawful possession with the intent to

deliver cocaine. The trial court assessed punishment at ten years’ imprisonment and a $3,000

fine. In a single issue, appellant contends the trial court erred in denying his pretrial motion to

suppress evidence. For the following reasons, we affirm appellant’s conviction.

       Appellant was stopped and detained at an apartment complex in the City of Dallas.

During that detention, police discovered appellant had a warrant for his arrest. In a search

incident to arrest, police found cocaine on his person. Appellant was charged with possession

with intent to deliver a controlled substance. Appellant filed a pretrial motion to suppress the

drug evidence asserting his detention was unlawful.

       At the hearing on the motion, the State presented evidence the Dallas Police’s “Criminal

Response Team” had targeted the apartment complex as a high crime area for shootings and
stabbings, as well as drug trafficking. The manager of that complex had filed a “criminal

trespass affidavit” with the Dallas police requesting and authorizing them to remove any

unauthorized individuals from the premises. The manager also swore that appropriate “no

trespassing” signs had been posted on the property in locations reasonably likely to come to the

attention of intruders.

         At 1:30 a.m., Officer Carlos Salas went to the complex to conduct “foot patrol.” Salas

testified he observed appellant walking “between apartment complexes, behind a building.”

Salas asked appellant if he lived there. Appellant said, “No,” and then “sped walked” away from

Salas. The officer followed appellant to his vehicle where he detained him. After discovering

appellant had a warrant for his arrest, Salas arrested him and found cocaine on his person.

         After hearing the evidence, the trial court denied appellant’s motion to suppress. On

appeal, appellant asserts Salas lacked reasonable suspicion to detain him and therefore evidence

seized as a result of his subsequent arrest should have been suppressed.

         A police officer may conduct a brief, investigatory stop when the officer has a

reasonable, articulable suspicion that criminal activity is afoot. Illinois v. Wardlow, 528 U.S.
119, 123-24 (2000). “Reasonable suspicion” is a less demanding standard than probable cause

and may be based on a “lesser quantum or quality” of information than is necessary to show

probable cause for arrest. Derichsweiler v. State, 348 S.W.3d 906, 916-17 (Tex. Crim. App.

2011).    An officer must nevertheless be able to articulate more than an “inchoate and

unparticularized suspicion or ‘hunch’” of criminal activity. Wardlow, 528 U.S. at 123-24 (citing

Terry v. Ohio, 392 U.S. 1, 30 (1968)).

         According to appellant, Salas lacked reasonable suspicion because Salas based his

detention on “merely suspicious behavior, not illegal behavior.” However, circumstances raising

suspicion of illegal conduct need not be criminal. Wade v. State, 422 S.W.3d 661, 670 (Tex.

                                               –2–
Crim. App. 2013). A person’s conduct may appear purely innocent in a vacuum, but when

viewed in light of the totality of the circumstances, may nevertheless give rise to reasonable

suspicion. Curtis v. State, 238 S.W.3d 376, 380 (Tex. Crim. App. 2007); Woods v. State, 956
S.W.2d 33, 38 (Tex. Crim. App. 1997).

           Here, appellant was observed at 1:30 a.m. at an apartment complex in a high crime area.

The manager of that complex had filed an affidavit with police stating she had posted “no

trespassing” signs on the property and also authorizing police to remove any unauthorized

persons from the premises. When Salas asked appellant if he lived at the complex, 1 appellant

admitted he did not, and then immediately “sped” walked to his vehicle.                                                   The trial court

specifically found appellant’s act in doing so showed he knew he was not authorized to be on the

premises. We conclude that Salinas had reasonable suspicion based on specific articulable facts

to conduct a temporary detention. See Wardlow, 528 U.S. at 124 (evasive actions in high crime

area relevant consideration in determining reasonable suspicion); Foster v. State, 326 S.W.3d
609, 613 (Tex. Crim. App. 2010) (time of day relevant factor in determining reasonable

suspicion); Balentine v. State, 71 S.W.3d 763, 769 (Tex. Crim. App. 2002) (walking briskly

away from reported crime scene relevant consideration in determining reasonable suspicion).

           We resolve the sole issue against appellant and affirm the trial court’s judgment.




                                                                            /Ada Brown/
Do Not Publish                                                              ADA BROWN
Tex. R. App. P. 47.2(b)                                                     JUSTICE

140183F.U05

     1
       Appellant does not assert this initial encounter constituted a seizure under the Fourth Amendment. We nevertheless note that a landlord
may give police apparent authority to give notice to persons on their property that entry is forbidden. Williams v. State, 138 S.W.3d 43, 45 (Tex.
App.—Waco 2004, no pet.).



                                                                      –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TRAVIS LEE ANDERSON, Appellant                        On Appeal from the Criminal District Court
                                                      No. 3, Dallas County, Texas
No. 05-14-00183-CR         V.                         Trial Court Cause No. F12-53080-J.
                                                      Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                          Lang and Whitehill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 10th day of July, 2015.




                                                –4–